DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22-29 and  rejected under 35 U.S.C. 102(a)(1) as being anticipated by Madaffari et al. (US 2012/0298334A1). Regarding claim 22,  Madaffari discloses (figures 2 and 3) a method of recovering heat in a ventilation system having a supply duct (106) and an exhaust duct (105), the ventilation system operating in a cooling mode (shown in figures 2 and 3), the method comprising restricting a supply air stream in the supply duct from flowing through a top section of the supply duct (106, the duct 106 comprises top half section and bottom half section) in which a top segment of a supply heat pipe portion (121, received in a portion of the top half section) of a heat exchanger is received (figure 3); and permitting the supply air stream to flow through a bottom section of the supply duct in which a bottom segment of the supply heat pipe portion is received (figure 3).  Regarding claim 23, Madaffari discloses (figure 3) a step of restricting an exhaust air stream in the exhaust duct from flowing through a bottom section of the exhaust duct in which a bottom segment of an exhaust heat pipe portion of the heat exchanger is received (no air flow through the heat pipe segment (122).  Regarding claims 24 and 25, Madaffari discloses (figure 2) a step of permitting an exhaust air stream (191) in the exhaust duct (106) to flow through a top section of the exhaust duct in which a top segment of the exhaust heat pipe portion is received. Regarding claim 26, Madaffari discloses (figures 2-3) a method of recovering heat in a ventilation system having a supply duct and an exhaust duct, the ventilation system operating in a cooling mode, the method comprising  a step of restricting an exhaust air stream in the exhaust duct from flowing through a bottom section of the exhaust duct in which a bottom segment of an exhaust heat pipe portion of the heat exchanger is received (figure 3, each duct 105 and 106 comprises top half and bottom half sections, no air stream flowing through the bottom and top segment of the heat pipe 122); and permitting the exhaust air stream in the exhaust duct (105) to flow through a top section of the exhaust duct in which a top segment of the exhaust duct in which a top segment of the exhaust heat pipe portion is received (figure 2).  Regarding claim 27, Madaffari discloses (figure 3) a step of restricting a supply air stream in the supply duct from flowing through a top  section of the supply duct in which a top segment of a supply heat pipe portion of a heat exchanger is received (no air stream flows through heat pipe 122). Regarding claims 28-29, Madaffari discloses (figure 2) a step of permitting a supply air stream in the supply duct (106) to flow through a bottom section of the supply duct in which a bottom segment of the supply heat pipe portion is received. (supply air stream 191 flow through the entirety of heat pipe segment 122).
Claims 22,24,26,28,30,31, 34 and 35 are  rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kunsagi et al. (US 4,226,282). Regarding claim 22,  Kunsagi discloses (figure 3) a method of recovering heat in a ventilation system having a supply duct and an exhaust duct, the ventilation system operating in a cooling mode (the steam flowing through the duct 34 is cooled) , the method comprising restricting a supply air stream (air stream that is flowing on the right side of the baffle 54) in the supply duct (upper house 30, that has passage 46) from flowing through a top section of the supply duct in which a top segment of a supply heat pipe portion of a heat exchanger is received; and permitting the supply air stream to flow through a bottom section of the supply duct in which a bottom segment of the supply heat pipe portion is received (the baffle 54 restricts the right air stream to flow into the top portion and guide the flow to the bottom portion of the tube in supply duct). Regarding claim 24, Kunsagi discloses a step of permitting an exhaust air stream in the exhaust duct (34) to flow through a top section of the exhaust duct in which a top segment of the exhaust heat pipe portion is received (the exhaust streams flows over both the top and bottom portion of the heat pipe portion in the exhaust duct 34).
 Regarding claim 26, Kunsagi discloses (figure 3) a method of recovering heat in a ventilation having a supply duct (34) and an exhaust duct (upper housing 30 having passage 46), the ventilation system operating in a cooling mode (steam in the supply duct is cooled), the method comprising  a step of restricting an exhaust air stream (air stream on the left side of baffle 54) in the exhaust duct from flowing through a bottom section of the exhaust duct in which a bottom segment of an exhaust heat pipe portion of the heat exchanger is received (the baffle 54 guides the air stream on the right side of baffle 54 to flow into the bottom segment of the heat pipe 50, and restricts the air stream on the left side to flow to the bottom segment, most of the airstream on the left side of the baffle 54 flowing into the top segment of heat pipe 50, hence restricting some of the flow of the air stream on the left side of the baffle to flow into the bottom segment) ; and permitting the exhaust air stream (air stream on the left of baffle 54)  in the exhaust duct to flow through a top section of the exhaust duct in which a top segment of the exhaust duct in which a top segment of the exhaust heat pipe portion is received.  Regarding claim 28, Kunsagi discloses (figure 3) a step of permitting a supply air stream in the supply duct (34) to flow through a bottom section of the supply duct in which a bottom segment of the supply heat pipe portion is received. (the supply air stream flows over both the top and bottom portion of the heat pipe portion in the supply duct 34).
Regarding claim 30, Kunsaggi discloses (figure 3) a method of recovering heat in a ventilation system having a supply duct (upper housing 30 that has passage 46) and an exhaust duct (34), the ventilation operating in a heating mode (heating the upper air flow), the method comprising permitting a supply air stream in the supply duct to flow through a top section of the supply duct in which a top segment of a supply heat pipe portion is received; and restricting the supply air stream in the supply duct from flowing through the bottom section of the supply duct in which a bottom segment of a supply heat pipe portion is received. (the baffle 54 guides the air stream on the right side of baffle 54 to flow into the bottom segment of the heat pipe 50, and restricts the air stream on the left side to flow to the bottom segment, most of the airstream on the left side of the baffle 54 flowing into the top segment of heat pipe 50, hence restricting some of the flow of the air stream on the left side of the baffle to flow into the bottom segment).  Regarding claim 31, Kunsaggi discloses (figure 3) a step of permitting an exhaust air stream in the exhaust duct (34) to flow through a bottom section of the exhaust duct in which a bottom segment of an exhaust supply heat pipe portion is received.  (the exhaust air stream flows over both the top and bottom portion of the heat pipe portion in the supply duct 34).
Regarding claim 34, Kunsaggi discloses (figure 3)  a method of recovering heat in a ventilation system having a supply duct (34) and an exhaust duct (upper housing 30 having passage 46), the ventilation system operating in a heating mode, the method comprising permitting an exhaust air stream (stream on right side of baffle 54) in the exhaust duct to flow through a bottom section of the exhaust duct in which a bottom segment of an exhaust heat pipe portion (50) is received; and restricting the exhausting air stream in the exhaust duct from flowing through a top section of the exhaust duct in which a top segment of an exhaust heat pipe portion is received. (the baffle 54 restricts the right air stream to flow into the top portion and guide the flow to the bottom portion of the tube in supply duct).  Regarding claim 35, Kunsaggi discloses (figure 3) a step of permitting a supply air stream in the supply duct (34) to flow through a top section of the supply duct in which a top segment of a supply heat pipe portion is received. (the supply air stream flows over both the top and bottom portion of the heat pipe portion in the supply duct 34).
Allowable Subject Matter
Claims 32-33 and 36-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record either taken singularly or in combination fails to disclose a step of restricting the supplying, exhaust  air stream in the supply and exhaust duct in a heating mode in combination with other limitations in the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Thompson (US 6,684,649) discloses an enthalpy pump.
Ares et al. (US 5,826,443) discloses a heat pump with heat pipe enhancing and with primary system reheat. 
Kanninen et al. (US 5,632,675) discloses a mixing section for supply air and return air.
Besik (US 5,003,961A) discloses an apparatus for ultra high energy heating and cooling. 
Dinh (US 4,827,733A1) discloses an indirect evaporative cooling system.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO V DUONG/Examiner, Art Unit 3763